Case 3:21-cv-00219-DMS-MSB Document 36 Filed 05/28/21 PageID.386 Page 1 of 2




   1
   2
   3
   4
   5
   6
   7
   8                          UNITED STATES DISTRICT COURT
   9                       SOUTHERN DISTRICT OF CALIFORNIA
  10   MARTIN REINER,                            ) CASE: 3:21-CV-00219-DMS-MSB
                                                 )
  11                                             )
                     Plaintiff,                  ) ORDER EXTENDING TIME TO
  12                                             ) RESPOND
                                                 )
  13   v.                                        )
                                                 )
  14                                             )
       TANI CANTIL-SAKAUYE, et al.,              )
  15                                             )
                                                 )
  16                 Defendants.                 )
                                                 )
  17
  18         The Stipulation to Extend Time to Respond to Initial Complaint by not More
  19   than 30 Days filed by Plaintiff and Defendants the Honorable Tani Cantil-Sakauye,
  20   Chief Justice of California; the Honorable Carol A. Corrigan, the Honorable Goodwin
  21   H. Liu, the Honorable Leondra Kruger, the Honorable Mariano-Florentino Cuéllar,
  22   Associate Justices of the Supreme Court of California; the Honorable Dennis M.
  23   Perluss, Presiding Justice of the California Court of Appeal, Second Appellate
  24   District, Division Seven; the Honorable John L. Segal, Justice of the California Court
  25   of Appeal, Second Appellate District, Division Seven; the Honorable Gregory W.
  26   Alarcon, the Honorable Mitchell L. Beckloff, the Honorable Mark C. Kim, Judges of
  27   the Superior Court of California, County of Los Angeles; and Sarah L. Overton is
  28   hereby GRANTED.

                                            1
                              ORDER EXTENDING TIME TO RESPOND
Case 3:21-cv-00219-DMS-MSB Document 36 Filed 05/28/21 PageID.387 Page 2 of 2




   1        The new response date is June 11, 2021.
   2        IT IS SO ORDERED.
   3   Dated: May 28, 2021
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                           2
                             ORDER EXTENDING TIME TO RESPOND
